Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6-18 are objected to as being photographs.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loop drive screw” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the loop drive screw” of claim 1 and “wherein the sensor is a slide potentiometer that is attached to the .
Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  
Claim 1 Line 4 recites “can”, it is suggested that Applicant replace the limitation with --is configured to-- since can renders the limitation thereafter to be optional.
Claim 6 Line 1 recites “the actuator a platform”, it is suggested that Applicant add --is a-- between “actuator” and “a platform”.
Claim 6 recites “the actuator a platform of a Pilates reformer machine”, it is suggested that Applicant amend the limitation to be -- The system of claim 5, further comprising the exercise machine being a Pilates reformer machine and the actuator is a platform of the Pilates reformer machine --.
Claim 7 recites “the actuator is a pulley of a Pilates reformer machine”, it is suggested that Applicant amend the limitation to be -- The system of claim 5, further comprising the exercise machine being a Pilates reformer machine and the actuator is a pulley of the Pilates reformer machine --.                           Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Line 7 recites “the loop drive screw”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the loop drive screw” is a typographical error meant to indicate the previously recited “loop drive” and/or a new structure not previously recited. In order to proceed, the Office will interpret the claim such as --the loop drive--.
Claim 4 recites “wherein the sensor is a slide potentiometer that is attached to the inner structure and the outer structure; wherein the slide potentiometer measures displacement between the inner structure and the outer structure along the line of movement.”, however the specification recites “[0022] Referring further to Fig. lA, controller 20 and sensors 24 in one example are utilized to measure the force exerted between inner structure 14 and outer structure 16..a first sensor 41 may be a slide potentiometer that measures the displacement of inner structure 14 and outer structure 16.. Sensors 24 measure the direction and magnitude of force exerted by inner structure 14 on outer structure 16 and provide such measurements to controller 20, which operates motor 26 in accordance with one or more algorithms and/or routines with which controller 20 is programmed.” in Paragraph [0022]. It does not wherein the slide potentiometer measures displacement between the inner structure and the outer structure along the line of movement but rather the slide potentiometer detects the displacement of both structures, however, the specification has support for sensors 24 detecting displacement between the inner structure and the outer structure in paragraph [0022]. Therefore it is unclear if sensors 24 and 41 are referring to the same slide potentiometer sensor or if sensor 24 is different from sensor 41 and there is a lack of support in the specification for the limitation of the claim and/or if Applicant is referring to an embodiment not shown/disclosed in the specifications. 
Claims 5 and 8 recite “an exercise machine”. An exercise machine has previously recited been recited in Claim 1. It is unclear if Applicant is referring to the same exercise machine previously recited or a different exercise machine. In order to proceed, the Office takes the position that Applicant is referring to the previously recited exercise machine and “a” should be replaced with --the--.
Claims 6 and 7 recite “of a Pilates reformer machine”. It is unclear if Applicant is now positively reciting the actuator and Pilates reformer machine, since Claim 5 merely requires the interface that “allows the system to be attached". In order to proceed, the Office takes the position that a Pilates reformer machine is being positively recited and the claim will be interpreted as --The system of claim 5, further comprising the exercise machine being a Pilates reformer machine and the actuator is a platform (pulley) of the Pilates reformer machine--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-13 of U.S. Patent No. 10953282. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-4 and 8-13 of the instant application are more broad and would be anticipated by Claims 1-4 and 8-13 of U.S. Patent No. 10953282.
Claims 5-7 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5-7 of U.S. Patent No. 10953282 in view of Cataldi et al (US 9108080). Claims 5-7 of U.S. Patent No. 10953282 teaches the claimed invention but fails to expressly disclose wherein the carriage includes an interface that allows the system to be attached to an actuator of an exercise machine, wherein the actuator is employed by a user to perform a resistance exercise. Cataldi et al teaches the a rehabilitation device comprising a carriage 11 movable along a track 13 wherein the carriage includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a resistance exercise (Refer to Fig. 17 Col 11 Lines 14-27).  of U.S. Patent No. 10953282.to be in view of Cataldi et al such that the carriage  includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a resistance exercise as taught by Cataldi et al to allow a user to perform arm exercises and/or assist the user in flexion exercises and provide resistance in extension exercises.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diallo (US 20140094721).
Regarding Claim 1, Diallo teaches a system for providing variable resistance in an exercise machine, comprising:                      a motor 32;                     at least one loop drive 60,64 attached to the motor, wherein the loop drive has an axis of rotation and is configured such that the motor can turn the loop drive in a first direction and a second direction around the axis of rotation (Refer to Fig. 8 Paragraph [0016]:” In another embodiment of the invention, the actuator comprises an electronically controlled electromagnetic brake for providing variable resistance in a flexion or extension motion, wherein the electromagnetic brake is pivotably coupled to the leg and foot platform via a belt driven carriage wherein the electromagnetic brake comprises an output gear for driving at least one other gear of a driving pulley connected to the carriage via a belt, and wherein an electronic controller controls the variable resistance mechanism.”..The Office takes the positon that flexion and extension motion are considered a first direction and second direction of the loop);                     a carriage 20,50, coupled to the loop drive 64, wherein the carriage moves in a first direction when the loop drive 60,64 is turned in the first direction and a second direction when the loop drive screw (Refer to Fig. 12 to depicted an embodiment comprising a screw 72) is turned in a second direction (Refer to Fig. 8 Paragraph [0016]:” In another embodiment of the invention, the actuator comprises an electronically controlled electromagnetic brake for providing variable resistance in a flexion or extension motion, wherein the electromagnetic brake is pivotably coupled to the leg and foot platform via a belt driven carriage wherein the electromagnetic brake comprises an output gear for driving at least one other gear of a driving pulley connected to the carriage via a belt, and wherein an electronic controller controls the variable resistance mechanism.”..The Office takes the positon that flexion and extension motion are considered a first direction and second direction of the loop);                                            at least one sensor 58 attached to the carriage, wherein the at least one sensor is configured to detect external force on the carriage (Refer to Fig. 6 Paragraph [0046]:” The electronic controller 36 of the motor 32 controls the motor in accordance with user specified parameters. The device 10 can contain any number of input sensors for directing input signals to the controller 36. Preferably, the controller 36 controls the speed, angle, and resistance (force) of the carriage 50. A strain gauge 58 as shown in FIG. 6 may be mounted adjacent the carriage 50 to transmit the force on the carriage 50 by way of electrical resistance signals to the controller 36.”); and                                            a processor and a memory coupled with the processor (Refer to Paragraph [0064]:” In a preferred embodiment, a micro-processor is integrated into the electronic controller or a personal computer and associated software that is connected to said variable resistance mechanism so that the resistance can be controlled by said microprocessor, wherein said computer or user interface allows the user to select from pre-programmed resistance levels or manually adjust the resistance. An input port such as a RS-232 may be connected to the electronic controller to allow for external control of the device…Paragraph [0069]:” The history of the rehab can be stored in the computer memory of the micro-processor within the user interface.”), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:                                              receiving information from the sensor indicative of the external force on the carriage (Refer to Paragraph [0046]:” The electronic controller 36 of the motor 32 controls the motor in accordance with user specified parameters. The device 10 can contain any number of input sensors for directing input signals to the controller 36. Preferably, the controller 36 controls the speed, angle, and resistance (force) of the carriage 50. A strain gauge 58 as shown in FIG. 6 may be mounted adjacent the carriage 50 to transmit the force on the carriage 50 by way of electrical resistance signals to the controller 36.”); and                                              utilizing the information to determine a movement of the carriage in response to the external force (Refer to Paragraph [0046]:” The electronic controller 36 of the motor 32 controls the motor in accordance with user specified parameters. The device 10 can contain any number of input sensors for directing input signals to the controller 36. Preferably, the controller 36 controls the speed, angle, and resistance (force) of the carriage 50. A strain gauge 58 as shown in FIG. 6 may be mounted adjacent the carriage 50 to transmit the force on the carriage 50 by way of electrical resistance signals to the controller 36.”); and                                             instructing the motor to turn the loop drive to apply the movement (Refer to Paragraph [0053] Preferably, during the first stage of recovery the patient will be using the device in the passive mode wherein the device moves the leg without assistance from the patient in order to achieve an increase in range of motion (ROM), and to decrease scar tissue buildup as the knee is moved in the active and passive modes of flexion and extension. The device bends the knee by moving the foot in a "heel slide" motion, towards and away from the patient…[0054] The electronic controller determines how fast the motor should travel, the angle limits, force parameters and duration (when to stop) based on the current user settings. The range and movement modalities will change as the patient heals and recovers passive and active range of motion, and strength within tolerable pain limits.”).
Regarding Claim 2, Diallo continues to teach wherein the carriage comprises:                       an outer structure 20; and                       an inner structure 50 moveably coupled to the outer structure;                        wherein the inner structure 50 is connected to the loop drive 60 (Refer to Figs. 1&2).
Regarding Claim 3, Diallo continues to teach wherein the outer structure 20 is connected to the inner structure 50 by at least one connector that allows the outer structure 20 to move relative to the inner structure 50 in a direction along a line of movement of the loop drive 60,64 (Refer to Fig. 6 Paragraph [0041]:” a carriage 50 which is pivotally coupled to a lower leg and foot platform 20.”).
Regarding Claim 8, Diallo continues to teach further comprising a user interface coupled to the processor that allows a user of an exercise machine to identify resistance that the user would like the controller to apply over a range of an exercise movement (Refer to Paragraph [0047]:” As shown in FIG. 10, the motor housing 30 further comprises a user interface. In one embodiment, the user interface comprises a display area 138, an on/off switch 140, a means for adjusting the speed 130 of the motor, adjusting the angle 132 on the knee joint, adjusting the time 134 of operation, and adjusting the force 136 on the carriage 50.”).
Regarding Claim 9, Diallo continues to teach wherein utilizing the information comprises determining a rotation of the motor such that it moves the carriage in a manner corresponding to the resistance that the user would like the controller to apply over the range of the exercise movement (Refer to Paragraph [0046]:” The electronic controller 36 of the motor 32 controls the motor in accordance with user specified parameters. The device 10 can contain any number of input sensors for directing input signals to the controller 36. Preferably, the controller 36 controls the speed, angle, and resistance (force) of the carriage 50. A strain gauge 58 as shown in FIG. 6 may be mounted adjacent the carriage 50 to transmit the force on the carriage 50 by way of electrical resistance signals to the controller 36….[0053] Preferably, during the first stage of recovery the patient will be using the device in the passive mode wherein the device moves the leg without assistance from the patient in order to achieve an increase in range of motion (ROM), and to decrease scar tissue buildup as the knee is moved in the active and passive modes of flexion and extension. The device bends the knee by moving the foot in a "heel slide" motion, towards and away from the patient…[0054] The electronic controller determines how fast the motor should travel, the angle limits, force parameters and duration (when to stop) based on the current user settings. The range and movement modalities will change as the patient heals and recovers passive and active range of motion, and strength within tolerable pain limits.”).
Regarding Claim 10, Diallo continues to teach wherein the motor 32 moves the carriage 20,50 such that the resistance varies over the range of the exercise movement (Refer to Paragraph [0046]:” The electronic controller 36 of the motor 32 controls the motor in accordance with user specified parameters. The device 10 can contain any number of input sensors for directing input signals to the controller 36. Preferably, the controller 36 controls the speed, angle, and resistance (force) of the carriage 50. A strain gauge 58 as shown in FIG. 6 may be mounted adjacent the carriage 50 to transmit the force on the carriage 50 by way of electrical resistance signals to the controller 36”)
Regarding Claim 11, Diallo continues to teach wherein the operations comprise instructing the motor 32 to turn the motor in the first direction during a negative phase of an exercise movement and to turn the motor in a second direction during a positive phase of an exercise movement (Refer to Paragraph [0053]:” The device bends the knee by moving the foot in a "heel slide" motion, towards and away from the patient”..The Office takes the position that the first direction is towards from the patient and the second direction is away the patient).
Regarding Claim 12, Diallo continues to teach wherein the loop drive comprises a belt drive (Refer to Paragraph [0042]:” As shown in FIGS. 2, 8, and 9, one embodiment of the drive means comprises a drive belt 60”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diallo (US 20140094721) in view of Cataldi et al (US 9108080).
Regarding Claim 5, Diallo teaches the claimed invention as noted above (Refer to Claim 1) but fails to expressly disclose wherein the carriage includes an interface that allows the system to be attached to an actuator of an exercise machine, wherein the actuator is employed by a user to perform a resistance exercise. Cataldi et al teaches the a rehabilitation device comprising a carriage 11 movable along a track 13 wherein the carriage includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a resistance exercise (Refer to Fig. 17 Col 11 Lines 14-27). Cataldi et al is analogous with Applicants invention in that they both teach carriages movable on a track and therefore it would have been obvious to modify that carriage of Diallo to be in view of Cataldi et al such that the carriage 20,50 includes an interface 71 that allows the system to be attached to an actuator of an exercise machine 129, wherein the actuator is employed by a user to perform a resistance exercise as taught by Cataldi et al to allow a user to perform arm exercises and/or .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diallo (US 20140094721) in view of Westing et al (US 5314390).
Regarding Claim 13, Diallo teaches the claimed invention as noted above (Refer to Claim 1) wherein the loop drive comprises a belt but fails to teach wherein the loop drive comprises a chain drive. Westing et al teaches a leg exerciser comprising a carriage movable along a track, wherein Westing et al teaches that the drive loop can be a belt of chain (Refer to Fig. 8 Col 8 Lines 11-16:” The reciprocal motion of the sliding members is transmitted to a position based motion controller A14 by a belt or a chain A10, suspended between pulleys or sprockets A11, A12 near either end of the guide.”). Westing et al and Applicants invention are analogous in that they both teach exercise devices comprising carraiges movable along a track using a drive system and therefore it would have been obvious to modify the loop drive of Diallo to be in view of Westing et al such that the belt is a chain since Westing et al teaches that such substitution of know suitable parts would have been obvious to produce the same predictable outcome and does not patentably distinguish the invention over prior arts. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784